            Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

Ahmed Alrweni,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §              Case No. 1:20-cv-00641
                                                §
Accenture Flex LLC,                             §             COLLECTIVE ACTION
                                                §
       Defendant                                §          DEMAND FOR JURY TRIAL


                          PLAINTIFF’S ORIGINAL COMPLAINT

       NOW COMES Plaintiff Ahmed Alrweni (“Plaintiff” or “Alrweni”), on behalf of himself

and all others similarly situated, who files this Original Complaint against Defendant Accenture

Flex LLC (“Defendant” or “Accenture Flex”), showing in support as follows:

                    I.     INTRODUCTION AND NATURE OF ACTION

       1.      This is an action brought under the federal Fair Labor Standards Act, 29 U.S.C.

§§ 201-219, and the federal Portal-to-Portal Pay Act, 29 U.S.C. §§ 251-262 (collectively, the

“FLSA”), for Defendant’s failure to pay all due and owing overtime wages to its non-exempt,

hourly-paid employees.

       2.      Plaintiff files this lawsuit on behalf of himself and as a putative collective action

on behalf of all other similarly situated employees of Defendant.

       3.      Plaintiff was a non-exempt, hourly paid content reviewer employee of Defendant

during the three-year period prior to the filing of this lawsuit. At times relevant to this lawsuit,

Defendant failed to pay Plaintiff all overtime premium pay that he was entitled to for hours

worked over 40 in a workweek (i.e., at times, Plaintiff received only his “straight-time” pay).

During those times, Defendant underpaid Plaintiff at the rate of half of his regular rate of pay per

                                                    1
             Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 2 of 10




hour (i.e., Defendant failed to pay Plaintiff “overtime premium pay”). See 29 U.S.C. § 207(a)(1)

(“[. . .] [N]o employer shall employ any of his employees [. . .] for a workweek longer than forty

hours unless such employee receives compensation [for hours over forty] at a rate not less than

one and one-half times the regular rate at which he is employed.”).

        4.      Defendant paid all of its non-exempt content reviewers on an hourly basis, and

similarly frequently failed to pay all due and owing overtime premium pay to those employees

when they worked over forty hours in a workweek, which occurred frequently. This employment

policy or practice violated the FLSA.

        5.      Now, therefore, Plaintiff seeks damages on behalf of himself and the putative

Collective Action Members as the result of Defendant’s failure to pay Plaintiff and similarly

situated non-exempt, hourly-paid employees overtime premium pay for all hours worked over

forty in a workweek.

        6.      Plaintiff and the putative Collective Action Members seek all damages available

under the FLSA, including back wages, liquidated damages, legal fees, costs, and post-judgment

interest.

                                      II.     THE PARTIES

A.      Plaintiff Ahmed Alrweni

        7.      Plaintiff Ahmed Alrweni is an individual residing in Travis County, Texas.

        8.      Alrweni was employed by Defendant Accenture Flex LLC from on or about to on

or about January of 2019 through on or about March of 2020.

        9.      Plaintiff’s written consent to participate in this action is filed with this Original

Complaint as Exhibit 1.

B.      Putative Collective Action Members



                                                  2
           Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 3 of 10




         10.   The putative Collective Action Members are all current and former hourly-paid

content reviewers who were not paid all overtime premium pay owed to them for all hours

worked over 40 each workweek, within the three years prior to the date of filing this Complaint

through the date of the final disposition of this action.

C.       Defendant Accenture Flex LLC

         11.   Defendant Accenture Flex LLC (“Accenture Flex”) is a limited liability company

formed in Delaware doing business in the state of Texas.

         12.   Defendant’s principal place of business is at 161 N. Clark Street; Chicago, IL

60601.

         13.   Defendant may be served in Texas through its registered agent Corporate

Creations Network Inc., located at 5444 Westheimer #1000; Houston, TX 77056.

         14.   At all times relevant to this lawsuit, Defendant has been an “enterprise engaged in

commerce” as defined by the FLSA.

         15.   At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold, or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

         16.   At all times relevant to this lawsuit, Defendant has had gross operating revenues

or business volume in excess of $500,000.

                             III.    JURISDICTION AND VENUE

         17.   This Court has federal question jurisdiction over all claims pursuant to 28 U.S.C.

§ 1331.

         18.   The United States District Court for the Western District of Texas has personal

jurisdiction over Defendant because Defendant does business in Texas and in this District, and



                                                   3
           Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 4 of 10




because many of the acts complained of and giving rise to the claims alleged herein occurred in

Texas and in this District.

        19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims alleged herein occurred in this District.

                               IV.     FACTUAL BACKGROUND

        20.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        21.     Accenture Flex is fundamentally a staffing company that provides employees to

work on projects of fixed duration. See Why Accenture Flex?, Accenture Flex,

https://www.accenture.com/us-en/careers/accenture-flex (last visited June 16, 2020).

        22.     Plaintiff began to work for Accenture Flex as a content reviewer in Austin, Texas

on or about January of 2019. He was tasked with viewing and flagging YouTube videos that

were likely created by terrorist organization for removal.

        23.     At all times relevant to this lawsuit, Plaintiff was a non-exempt hourly-paid

employee of Accenture Flex. He earned approximately $18.50-$20.00 per hour, and should have

been paid overtime when he worked in excess of 40 hours per workweek.

        24.     However, on several occasions, Defendant did not pay him for time worked in

excess of forty per workweek.

        25.     For instance, based on earning statements issued by Accenture Flex to Plaintiff, in

the pay period of October 1, 2019, through October 15, 2019, Plaintiff worked 88 hours for those

two workweeks, which means that Plaintiff worked at least 8 hours of overtime. The earning

statement shows that Plaintiff did not get paid overtime premium pay, but received only his

hourly pay for all hours worked in that pay period, (i.e., 88 hours of work multiplied by $18.50



                                                  4
          Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 5 of 10




per hour, totaling $1,628.00). This also occurred in the pay period of November 1, 2019, through

November 15, 2019. Under the FLSA, he should have earned at least an additional $74.00 in

overtime premium pay in those pay periods (i.e. 8 hours of overtime work multiplied by the

additional half-time premium rate of $9.25).

       26.      Similarly, in the pay period of October 16, 2019 through October 31, 2019,

Plaintiff worked 95 hours in the two-week pay period, which means that he worked at least 15

hours of overtime. However, once again Plaintiff’s earning statements show that he received

only his hourly pay for all hours worked in that pay period, (i.e. 95 hours of work multiplied by

$18.50 per hour, totaling $1,757.50). Under the FLSA, he should have earned at least an

additional $138.75 in overtime premium pay in that pay period (i.e. 15 hours of overtime work

multiplied by the additional half-time premium rate of $9.25).

       27.      Numerous other individuals similarly performed these job duties as content

reviewers pursuant to the same pay policy and/or practice. Defendant’s wage payment policy

and/or practice resulted in Plaintiff and similarly situated content reviewers not being paid all

overtime wages owed by Defendant in violation of the FLSA.

                                      V.      FLSA CLAIMS

        28.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

A.     FLSA Coverage

       29.      All conditions precedent to this suit, if any, have been fulfilled.

       30.      At all times relevant to this lawsuit, Defendant is/was an eligible and covered

employer under the FLSA pursuant to 29 U.S.C. § 203(d).




                                                   5
           Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 6 of 10




       31.     At all times relevant to this lawsuit, Defendant is/has been an enterprise engaged

in commerce under the FLSA pursuant to § 203(s)(1).

       32.     At all times relevant to this lawsuit, Defendant has employed, and continues to

employ, employees including Plaintiff and the putative Collective Action Members who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.

Plaintiffs reviewed YouTube content that was commercial in nature, inasmuch as advertisements

ran before and/or interstitially during the videos.

       33.     At all times relevant to this lawsuit, Defendant has employed two or more

employees who regularly handled and/or worked on goods and/or materials in their daily work

that were moved in and/or produced for commerce by other people. Examples of such goods

and/or materials include office equipment, such as computers, computer-related equipment, and

communication devices.

       34.     At all times relevant to this lawsuit, Defendant has had gross operating revenue or

business volume in excess of $500,000.

B.     FLSA Allegations

       35.     The FLSA applied to Plaintiff and the putative Collective Action Members when

they worked as hourly-paid employees of Defendant.

       36.     At all relevant times, Plaintiff and the putative Collective Action Members were

non-exempt, hourly-paid employees of Defendant pursuant to the FLSA.

       37.     During the relevant time period, Plaintiff and the putative Collective Action

Members did not receive overtime premium pay when they worked hours over forty in a

workweek, but were frequently paid only their hourly rate of pay regardless of how many hours

they worked per week.



                                                  6
          Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 7 of 10




       38.     This failure of Defendant to pay overtime premium pay to its employees was a

violation of the FLSA. See 29 U.S.C. § 207(a)(1).

C.     Collective Action Allegations

       39.     Plaintiff seeks to bring his claims under the FLSA on behalf of himself and all

current and former hourly-paid employees of Defendant Accenture Flex who worked as content

reviewers who were frequently denied overtime wages for all hours worked over forty in a

workweek, within the three years prior to the date of filing this Complaint through the date of the

final disposition of this action. Those who file a written consent will be a party to this action

pursuant to 29 U.S.C. § 216(b).

       40.     Plaintiff has actual knowledge that putative Collective Action Members have been

denied overtime premium pay for all hours worked over forty in a workweek. Plaintiff worked

with other hourly-paid content reviewers who were employed by Defendant. This resulted in

personal knowledge of the treatment of those co-workers, who were treated similarly to him with

regard to the wage payment policy and/or practice in violation of the FLSA alleged herein.

       41.     The putative Collective Action Members are similarly situated to Plaintiff in all

relevant respects, having worked on an hourly-pay basis relative to their work as content

reviewers who frequently did not receive overtime premium pay for hours worked over forty in a

workweek.

       42.     The putative Collective Action Members regularly work or have worked in excess

of forty hours in a workweek.

       43.     Defendant’s failure to pay overtime premium wages for any hour Plaintiff and the

putative Collective Action Members worked over forty in a workweek results from generally




                                                7
           Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 8 of 10




applicable policies or practices, and does not depend on the personal circumstances of any of the

putative Collective Action Members.

        44.     The specific job titles or precise job responsibilities of each putative Collective

Action Member do not prevent collective treatment.

        45.     Although the exact amount of damages may vary among the putative Collective

Action Members, the damages owed to them are easily calculable using a simple formula

uniformly applicable to all of them.

        46.     Plaintiff proposes that the class of putative Collective Action Members be defined

as:

        All current and former hourly-paid content reviewer employees of Defendant
        Accenture Flex who were not paid all overtime premium pay due to them for all
        hours worked over forty in a workweek, within the three years prior to the date of
        filing this Complaint through the date of the final disposition of this action.

        47.     Plaintiff reserves the right to establish subclasses and/or modify class notice

language as appropriate in any collective action certification motion or other proceeding.

        48.     Plaintiff further reserves the right to amend the definition of the putative class, or

sub-classes therein, if discovery and further investigation reveal that the putative class should be

expanded or otherwise modified.

                                   VI.     CAUSE OF ACTION

A.      Violation of the FLSA, Failure to Pay Overtime Premium Pay to Non-Exempt,
        Hourly-Paid Employees, 29 U.S.C. § 207(a)(1).

        49.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        50.     The foregoing conduct, as alleged, violated the FLSA.




                                                  8
          Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 9 of 10




       51.     Plaintiff and the putative Collective Action Members were employees of

Defendant under the FLSA. 29 U.S.C. § 203(d) & 203 (e)(1).

       52.     Defendant was and is required to pay its non-exempt, hourly-paid employees,

Plaintiff, and the putative Collective Action Members, overtime wages at the rate of one and

one-half times each employees’ respective regular rate of pay for all hours worked over forty in a

workweek. 29 U.S.C. § 207(a)(1).

       53.     Defendant failed to pay Plaintiff and the putative Collective Action Members at

the rate of one and one-half times each employees’ respective regular rate of pay for all hours

worked over forty in a workweek.

       54.     Defendant’s conduct was willful and done to avoid paying overtime wages. 29

U.S.C. § 255(a). Therefore, Plaintiff and the putative Collective Action Members are entitled to

recover damages based on the FLSA’s extended three (3) year statutory limitations period. Id.

Plaintiff seeks all damages to which he and the putative Collective Action Members are entitled

under the FLSA on the bases of Defendant’s willful failure to pay overtime premium pay,

including back overtime wages, liquidated damages, attorneys’ fees and costs, post-judgment

interest, and specifically plead recovery for the three (3) year period preceding the filing of this

lawsuit through its resolution.

                                     VII.   JURY DEMAND

       55.     Plaintiff hereby demands a jury trial on all causes of action and claims for relief

with respect to which he and the putative Collective Action Members have a right to jury trial.

                                  VIII. DAMAGES AND PRAYER




                                                 9
         Case 1:20-cv-00641-RP Document 1 Filed 06/19/20 Page 10 of 10




       56.    Plaintiff asks that the Court issue summons for Defendant to appear and answer,

and that Plaintiff and the putative Collective Action Members be awarded a judgment against

Defendant or order(s) from the Court for the following:

              a.       An order conditionally certifying this case as an FLSA collective action
                       pursuant to 29 U.S.C. § 216(b), and requiring notice to be issued to all
                       putative Collective Action Members;

              b.       An award of damages including all unpaid overtime wages, any other back
                       pay available pursuant to the FLSA, liquidated damages, and restitution;

              c.       Costs of action incurred herein, including expert fees;

              d.       Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216;

              e.       Post-judgment interest; and

              f.       Such other relief as the Court may deem just and proper.


Dated: June 19, 2020

                                              Respectfully submitted,

                                              By:    s/Melinda Arbuckle
                                                     Melinda Arbuckle

                                              SHELLIST | LAZARZ | SLOBIN LLP

                                              Ricardo J. Prieto
                                              State Bar No. 24062947
                                              rprieto@eeoc.net
                                              Melinda Arbuckle
                                              State Bar No. 24080773
                                              marbuckle@eeoc.net
                                              Shellist Lazarz Slobin LLP
                                              11 Greenway Plaza, Suite 1515
                                              Houston, TX 77046
                                              (713) 621-2277 – Telephone
                                              (713) 621-0993 – Facsimile

                                              ATTORNEYS FOR PLAINTIFF AND PUTATIVE
                                              COLLECTIVE ACTION MEMBERS



                                                10
